Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/837,059 CUP HOLDER ASSEMBLY BRACKET filed on 4/1/2020.  Claims 1-20 are pending.  This Final Office Action is in response to applicant’s reply dated 4/4/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,793,083 to Johns et al.
With regards to claim 8, Johns et al. teaches a device having a base (22) having a floor (18) and being coupled to a side wall to define a cavity; and a bracket (34) pivotably coupled to the base cup holder assembly-downward of the floor and configured for engagement with an electronic device.
With regards to claim 11, Johns et al. teaches wherein the bracket is operable to pivot from a first position (See Figure 3B) to a second position (See Figure 2) that is cup holder assembly-upward of the first position.
With regards to claim 12, Johns et al. teaches a retention feature (44) coupled to the bracket and configured to be engaged with the base if the bracket is in the second position to retain the bracket in the second position.
	 

Claim Rejections - 35 USC § 103
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10793083 to Johns et al. and in view of United States Patent Publication No. 2021/0184371 to Ying et al.
Johns et al. discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show wherein the electronic device has an antenna.
Ying et al. teaches an antenna for an electronic device, used to accumulate desired air waves.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of Ying et al. to have had an electronic device with an antenna.  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10793083 to Johns et al. and in view of United States Patent Publication No. 2018/0361901 to Cheung et al.
With regards to claim 10, Johns et al. teaches a hinge (30), and wherein the bracket is integrally coupled with the base. It does not teach that the device is configured to pivot relative to the base via a living hinge.
Cheung et al. teaches a pivotal holding device with a living hinge (302), used for pivoting elements.  It would be obvious to one of ordinary skill in the art to have used a living hinge because the hinges are functionally for the same purpose.  


Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Allowable Subject Matter
Claims 1-7 and 15-21 are allowed. 
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/10/22